Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DENNIS DANELLA on 6/1/2022.
The application has been amended as follows: 
Cancel claims 1-15 and 17.
Amend claim 16 as follows:
16. A method for cleaning and flushing a section of a water supply system, the water supply system having a plurality of sections, with each section including water mains, pipes, hydrants and valves, the method comprising: 
a) connecting a first pig launch and recovery apparatus to a first hydrant included in the water supply system; 
b) connecting a second pig launch and recovery apparatus to a second hydrant included in the water supply system; 
c) connecting a recirculating unit to the  first pig launch and recovery apparatus and the second pig launch and recovery apparatus to connect to the section of the water supply system between a first point and a second point  thereby defining a circuit, wherein the recirculating unit includes at least one filter unit  and at least one pump unit generating a circulating flow of water in a first flow direction from the first pig launch and recovery apparatus to the second pig launch and recovery apparatus, and wherein the section remains under continuous water supply system pressure throughout the cleaning and flushing; 
d) loading a jetting unit into the second pig launch and recovery apparatus while the section remains under continuous water supply system pressure, wherein the jetting unit includes a jetting head and a jetting hose; and 
e) providing a high pressure fluid to the jetting unit to drive the jetting unit in a second flow direction from the second pig launch and recovery apparatus toward the first pig launch and recovery apparatus while the at least one pump unit is generating the circulating flow of water in the first flow direction, wherein the second flow direction is opposite of the first flow direction, 
wherein the high pressure fluid is emitted as a plurality of water jets from the jetting head to assist removal of material from an inner surface of at least a portion of the section.  
Amend claim 18 line 1-3 as follows:
18. The method of claim [[17]] 16 wherein the removed material moves in the [[normal flushing]] first flow direction to the at least one filter unit, and wherein the method further includes the step of:
Amend claim 19 as follows:
19. The method of claim [[17]] 16 wherein the method further includes the step of: loading a camera unit including a camera into the first pig launch and recovery apparatus, wherein the camera is configured to travel in the [[normal flushing]] first flow direction.

Allowable Subject Matter
Claims 16 and 18-29 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or suggest the subject matter of claim 16, the independent claim. The most relevant prior art references are KIM, WILKINSON, and HEDGES. KIM teaches a method of cleaning a section of a water supply system while the section is isolated (i.e., not on water supply system pressure), the method includes connecting a recirculation unit (which comprises a filter and a pump) to two hydrants, generating a circulating flow, and inserting a sponge pig into the section. KIM is silent on using a jetting unit. WILKINSON teaches that a recirculation unit can be connected to a water supply system without closing valves to isolate the section (i.e., connecting the recirculation unit while the section is under water supply system pressure). HEDGES teaches cleaning a pipe by driving a jetting unit against the direction of a flow in a sewer pipe, but is silent on the flow being pressurized.
It is the examiner's position that without the use of inappropriate hindsight or destroying the references for their intended purpose, it would not have been obvious to combine the prior art references in the specific manner required by the instant claims. The prior art does not anticipate or fairly suggest the specific combination of structures and steps recited in the claim, including, for example: cleaning and flushing a section of the water supply system while the section is under continuous water supply system pressure; driving the jetting unit in a second flow direction from the second pig launch and recovery apparatus toward the first pig launch and recovery apparatus, while a pump unit of the recirculating unit is generating a circulating flow of water in the first flow direction, wherein the second flow direction is opposite of the first flow direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714